Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-20 and 25 are pending. Claim 25 has been added. Claims 1 and 8 have been amended. In the response to the restriction requirement, Applicants elected Group I, SEQ ID NO: 34, and antimycotic agent. Applicants elected species (i.e. a sequence consisting of SEQ ID NO: 34) was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that anticipated it. As a result, claims 1-2, 4 and 6-11 have been examined and claims 3, 5, 12-20 and 25 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Objections
Claims 2, 4, 6-8 and 11 are objected to because of the following informalities: Claim 2 should be rewritten to recite “The composition of claim 1, wherein the peptide comprises 39-46”. Claim 4 should be rewritten to recite “The composition of claim 1, wherein the peptide comprises The composition the composition of claim 1 and a pharmaceutically-acceptable carrier”. Appropriate correction is required.

Duplicate claims
Applicant is advised that should claim 6 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The rejection of claims 1-14 under 35 USC 112(a) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


This is a new rejection.
Claims 1-2, 4 and 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-2, 4 and 6-14 are directed to a product of nature.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The rationale for this determination is explained below: 
Instant claims 1-2, 4 and 9-10 are drawn to a composition comprising a peptide.
Grundemar et al. (Br. J. Pharmacol. (1990), 100, 190-192) teach that sequence of porcine neuropeptide Y (NPY) consists of the sequence YPSKPDNPGEDAPAEDLARYYSALRHYINLITRQRY-NH2 (Table 2), which comprises instantly claimed SEQ ID NO: 43 (wherein Xaa1 is P, Xaa2 is A, Xaa4 is D, Xaa5 is L, Xaa6 is A, Xaa 10 is S, Xaa 11 is A, Xaa 16 is I, and Xaa19 is I) and SEQ ID NO: 45 (wherein Xaa1 is P, Xaa2 is A, Xaa4 is D, Xaa5 is L, Xaa6 is A, Xaa7 is R, Xaa9 is Y, Xaa 10 is S, Xaa 11 is A, Xaa 16 is I, and Xaa19 is I).
With respect to claim 4, it is noted that NPY comprises greater than 70% sequence identity with instant SEQ ID NOs: 36-37 (see alignment below, shared amino acids are highlighted).

YPSKPDNPGEDAPAEDLARYYSALRHYINLITRQRY (peptide of Grundemar et al.)
SPEELNRYYTALRHYLNLVTRQRY (instant SEQ ID NO: 36)
SPEELNRYYLALRHYLNLVTRQRY (instant SEQ ID NO: 37)

Therefore, as evidenced by Grundemar et al., the instantly claimed composition comprises a fragment of a natural occurring neuropeptide.
Instant claims 6-8 further comprise various modifications to the peptide, including a C-terminal amidation, which is also present in the naturally occurring NPY. 
Instant claim 11 is drawn to pharmaceutical compositions comprising the peptide.
The Office has prepared interim guidance (2014 Interim Guidance on Patent Subject Matter Eligibility) (Federal Register/Vol. 79, No. 241, Dec. 16, 2014) for use by USPTO personnel under 35 U.S.C. 101 in view of recent U.S. Supreme Court decisions. The 2014 Interim Eligibility Guidance supersedes the March 4, 2014 Process for Subject Matter Eligibility Analysis of Claims Reciting or Involving Laws of Nature/Natural Principles, Natural Phenomena, and/or Natural Products.
The current Interim Guidance provides subject eligibility test or products and processes (See Flow Chart, p. 74621):
Step 1: The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2A: The claims involve a judicial exception, a product of nature.
Specifically, the claims are drawn to a fragment of the naturally occurring neuropeptide Y (NPY).
Step 2B: The claims do not recite additional elements that amount to significantly more that the judicial exception.
Markedly different characteristics can be expressed as the product's structure, function, and/or other properties and is evaluated based on what is recited in the claim. In accordance with this analysis, a product that is purified or isolated will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the products naturally occurring counterpart. 
The Applicants have not shown a marked difference from the products naturally occurring counterpart.
Although one of ordinary skill in the art would construe the limitation “composition” or “pharmaceutical composition” to mean a delivery device suitable for pharmaceutical use and possibly for human administration, this does not render the claim markedly different from what exists in nature. Myriad clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”). The instant claims do not show any additional ingredients for the composition that imparts markedly different characteristic from any naturally occurring counterparts. 
Claim 11 does not require any additional agents/ingredients besides a pharmaceutically acceptable carrier. Please note that “physiological acceptable carriers” include water, which is naturally occurring. 
Therefore, the claims are drawn to a judicial exception and are considered patent ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This is a new rejection.
Claims 1-2, 4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grundemar et al. (Br. J. Pharmacol. (1990), 100, 190-192).
With respect to claims 1-2, Grundemar et al. teach the effects of various neuropeptide Y fragments including the peptide NPY 12-36 (abstract, table 1).
NPY 12-36 consists of the sequence APAEDLARYYSALRHYINLITRQRY (see Table 2), which comprises instantly claimed SEQ ID NO: 43 (wherein Xaa1 is P, Xaa2 is A, Xaa4 is D, Xaa5 is L, Xaa6 is A, Xaa 10 is S, Xaa 11 is A, Xaa 16 is I, and Xaa19 is I) or SEQ ID NO: 45 (wherein Xaa1 is P, Xaa2 is A, Xaa4 is D, Xaa5 is L, Xaa6 is A, Xaa7 is R, Xaa9 is Y, Xaa 10 is S, Xaa 11 is A, Xaa 16 is I, and Xaa19 is I).
With respect to claim 4, it is noted that NPY 12-36 comprises greater than 70% sequence identity with instant SEQ ID NOs: 36-37 (see alignment below, shared amino acids are highlighted).
APAEDLARYYSALRHYINLITRQRY (peptide of Grundemar et al.)
SPEELNRYYTALRHYLNLVTRQRY (instant SEQ ID NO: 36)
SPEELNRYYLALRHYLNLVTRQRY (instant SEQ ID NO: 37).
With respect to claims 6-8, Grundemar et al. teach that the peptides comprise a C-terminal amide group (page 192, left column, 2nd para).
	With respect to claims 9-10, the MPEP 2112.01 states that “'Products of identical chemical composition cannot have mutually exclusive properties.’ A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Furthermore, the MPEP 2111.04 states that “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”.  
	In the instant case, the peptide of Grundemar et al. corresponds to the instantly claimed peptide, thus will inherently have the same properties (i.e. enhanced stability and enhanced anti-fungal-virulence activity relative to one of SEQ ID Nos: 1, 2 and 6).
	With respect to claim 11, Grundemar et al. teach that the peptides were dissolved in and diluted with 0.9% saline (i.e. a pharmaceutically acceptable carrier which can be used for oral and rectal administration) (page 190, right column, 2nd para).

Allowable Subject Matter
The sequence consisting of SEQ ID NO: 34 is free of the prior art.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658